Citation Nr: 0327043	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-11644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from September 1964 to 
September 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2001 RO decision which 
denied an increase in a 50 percent rating for PTSD, and which 
denied a TDIU rating.

In the judgment of the Board, the case must be remanded to 
the RO in order to further assist the veteran in developing 
evidence pertinent to his claims, and also because of due 
process reasons.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  A September 2001 VA examination 
refers to the veteran receiving Social Security 
Administration (SSA) disability benefits.  The SSA records 
need to be obtained.  Any updated psychiatric treatment 
records should also be secured.  Under the circumstances of 
this case, a current VA psychiatric examination is warranted.  
Some additional lay statements were submitted in May 2003, 
and the RO should initially review this material.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  The veteran should also be 
given an opportunity to appoint another representative, since 
as of July 2003 the attorney who last represented him lost 
his authority to represent claimants before the VA. 

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should contact the veteran and 
give him an opportunity to appoint 
another representative, since the 
attorney who last represented him 
recently lost his authority to represent 
claimants before the VA.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits.  Copies of related SSA 
decisions should also be obtained.

3.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
psychiatric treatment since 2000, and the 
RO should then obtain copies of the 
related medical records.

4.  Thereafter the RO should have the 
veteran undergo a VA psychiatric 
examination to assess the severity of his 
PTSD, including whether it makes him 
unemployable.  The claims folder should 
be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the condition should 
be reported in detail.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.  The 
doctor should comment on the degree of 
occupational and social impairment due 
exclusively to PTSD.

5.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claims for an increased 
rating for PTSD and for a TDIU rating.  
If the claims are denied, a supplemental 
statement of the case should be sent to 
the veteran and any appointed 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



